                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WENDELL COLEMAN,                                     Case No. 21-cv-01168-SI
                                   8                     Plaintiff,
                                                                                              ORDER OF DISMISSAL
                                   9              v.

                                  10     FERNANDEZ,
                                  11                     Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           This pro se civil rights action was filed on February 16, 2021. On February 19, 2021, the

                                  14   court notified plaintiff in writing that the action was deficient due to the failure to pay the filing fee

                                  15   or, instead, a completed and signed court-approved in forma pauperis application, including a

                                  16   completed certificate of funds in the prisoner’s account and a copy of the prisoner’s trust account

                                  17   statement for the last six months. Docket Nos. 4, 5. Plaintiff was advised that failure to pay the fee

                                  18   or file the application within 28 days would result in dismissal of the action. Plaintiff did not pay

                                  19   the filing fee or file an in forma pauperis application, and the deadline by which to do so has long

                                  20   passed. The action is therefore DISMISSED without prejudice. The clerk shall close the file.

                                  21           IT IS SO ORDERED.

                                  22   Dated: May 4, 2021

                                  23                                                      ______________________________________
                                                                                          SUSAN ILLSTON
                                  24                                                      United States District Judge
                                  25

                                  26

                                  27

                                  28
